                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,

                                          Case No. 19-20518
v.                                        District Judge Victoria A. Roberts
                                          Mag. Judge R. Steven Whalen

ANTONIO LAMONT ARRINGTON,

                Defendant.
       ________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
        [ECF No. 34] AND DISMISSING INDICTMENT [ECF No.15]

       On February 19, 2020, the Court entered an order granting Defendant

Antonio Arrington’s motion to suppress evidence and post-arrest statements.

[ECF No. 33]. The Government now moves for the Court to reconsider

pursuant to Eastern District of Michigan Local Rule 7.1(h)(3). [ECF No. 34].

       Local Rule 7.1(h)(3) provides the Court's standard of review for a

motion for reconsideration:

         Generally, and without restricting the court’s discretion, the
         court will not grant motions for ... reconsideration that merely
         present the same issues ruled upon by the court, either
         expressly or by reasonable implication. The movant must not
         only demonstrate a palpable defect by which the court and the
         parties and other persons entitled to be heard on the motion

                                      1
         have been misled but also show that correcting the defect will
         result in a different disposition of the case.


E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious,

clear, unmistakable, manifest or plain.” Mich. Dep't of Treasury v. Michalec,

181 F. Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm

for the Court to grant a motion for reconsideration.” Maiberger v. City of

Livonia, 724 F. Supp. 2d 759, 780 (E.D. Mich. 2010). “[A]bsent a significant

error that changes the outcome of a ruling on a motion, the Court will not

provide a party with an opportunity to relitigate issues already decided.” Id.

      The Government presents the same issues ruled upon by the Court

and, as such, fails to demonstrate a palpable defect in the Court’s order. The

Government’s motion for reconsideration is DENIED. The Indictment is

DISMISSED.

      IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: March 31, 2020




                                      2
